TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00040-CV



                      Berit McMillan and Gerald McMillan, Appellants

                                                 v.

                         Tally Two Investment Group LLC, Appellee


                FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-001841, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellants’ brief on appeal was originally due April 6, 2018. On appellants’

motions, the time for filing was extended to July 2, 2018. Appellants have now filed a third

motion, requesting that the Court extend the time for filing appellants’ brief. We grant in part

the motion for extension of time and order appellants to file a brief no later than August 6, 2018.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on July 13, 2018.



Before Chief Justice Rose, Justices Pemberton and Field